346 S.E.2d 140 (1986)
317 N.C. 334
Marlene HOGAN, April Cornatzer, and Sonya Mitchell
v.
FORSYTH COUNTRY CLUB COMPANY.
No. 227P86.
Supreme Court of North Carolina.
July 2, 1986.
Kennedy, Kennedy, Kennedy & Kennedy, Winston-Salem, for plaintiffs.
Womble, Carlyle, Sandridge & Rice, Winston-Salem, for defendant

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of July 1986."